Judgment, Supreme Court, Bronx County (Martin Klein, J.), rendered on March 22, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Motion by defendant-appellant for leave to serve and file a pro se supplemental brief is denied. Concur—Kupferman, J. P., Asch, Fein, Milonas and Rosenberger, JJ.